NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-DEC-2020
                                            09:15 AM
                                            Dkt. 38 ODMR
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    CH, Plaintiff-Appellant, v.
                       JH, Defendant-Appellee


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                    (CASE NO. FC-D 17-1-249K)


             ORDER DENYING MOTION FOR RECONSIDERATION
     (By:   Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon consideration of the December 14, 2020 Motion
Requesting Review of Certified Record on Appeal and Certified
Transcripts on record, by self-represented Plaintiff-Appellant
CH, which the court construes as a motion for reconsideration of
the December 4, 2020 Order Granting Motion to Dismiss Appeal, the
papers in support, and the record, it appears the court did not
overlook or misapprehend any point of law or fact when it entered
the December 4, 2020 order. Hawai#i Rules of Appellate Procedure
Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, December 18, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge